                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DONNA PACCHETTI,

              Plaintiff,                           No. 18 C 5650

       v.                                          Judge Thomas M. Durkin

 STEAK N SHAKE OPERATIONS, INC.;
 STEAK ‘N SHAKE ENTERPRISES, INC.; and
 STEAL ‘N SHAKE, INC.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Donna Pacchetti alleges that defendant Steak ‘N Shake negligently

maintained a sidewalk entry to one of its restaurants causing her to fall and injure

her arm. Pacchetti has engaged a landscape architect, Christine Meske, as an expert

witness. Defendant seeks to bar Meske from testifying. R. 30. That motion is denied

in part and granted in part.

                                    Background

      On August 14, 2016, Pacchetti had lunch with a friend at a Steak N’ Shake

restaurant they had been to several times before. After lunch, Pacchetti’s friend left

the restaurant, and Pacchetti stayed to pay the bill. The exit Pacchetti used opened

on to a sidewalk that paralleled the restaurant’s south wall on the left, separated by

a section of landscaping filled with lava rock mulch. On the right was a section of the

parking lot. As the sidewalk proceeded away from the door, it sloped down and then

up again to accommodate wheelchair access from the parking lot on the right. As the

sidewalk sloped down, a curb between the sidewalk and the landscaping bed on the
left remained level, such that at the sidewalk’s lowest point the curb was five inches

higher than the sidewalk. As the sidewalk sloped up again, the height of the curb

decreased such that it was eventually less than an inch higher than the sidewalk. See

R. 31-2 at 53-55.

      The sidewalk eventually turned left at a 90-degree angle around the southeast

corner of the restaurant. Pacchetti’s car was parked around that corner on the east

side of the restaurant. A security camera recording shows that as Pacchetti turned

left heading for her car, she cut the corner, stepped into the landscaping area, and

tripped against the edge of the sidewalk that bordered the eastern end of the

landscaping bed. Pacchetti fell, injuring her arm.

      Pacchetti plans to have a landscape architect, Christine Meske, testify at trial.

Meske produced a report including the following opinions:

      1.     “The video surveillance film of the accident shows that the shrubs on the
             east side were encroaching upon the sidewalk on the day of the accident
             and, though not visible in the video, those on the south side might have
             been as well. If so, the shrubs could have contributed to the
             precariousness of the conditions; their thorns had to be avoided and they
             might have blocked [the] view of some of the elevation changes.” R. 31-
             2 at 2.

      2.     Lava rock “is porous and airy and thus easily moved around by water,
             wind, animals, people, and equipment.” Id. at 2.

      3.     Lava rock is a common mulch material, but “[i]t is important to maintain
             a consistent elevation along it surface, particularly along lines of travel
             where it can be stepped on or otherwise disturbed.” Id.

      4.     “The mulch material in this area [where Pacchetti fell] was not level
             with the sidewalk surface. . . . causing a tripping hazard to pedestrian
             traffic traversing the area.” Id. at 3.




                                           2
       5.     “[I]t is understood in site design that people generally do not turn
              themselves at [right] angles as they walk[.]” Therefore, “designing in a
              way that responds to human nature usually means providing a triangle
              or curved edge at sidewalk intersection to keep a paved surface under
              people as they change directions.” Id.

       6.     “This problem, and the risk it posed for pedestrian traffic, was
              foreseeable. Rounding or cutting the corner to get to the parking lot
              would be a foreseeable part of a natural pedestrian route.” Id.

                                        Analysis

       Defendant argues that Meske is not qualified to testify as an expert under

Federal Rule of Civil Procedure 702. A person may testify as an expert under Rule

702 if: (1) their testimony will “help the trier of fact to understand the evidence or to

determine a fact in issue”; (2) their testimony “is based on sufficient facts or data”; (3)

their testimony “is the product of reliable principles and methods”; and (4) the person

“has reliably applied the principles and methods to the facts of the case.” According

to the Supreme Court, district courts must apply Rule 702 by acting as “gatekeepers”

to prevent irrelevant or unreliable testimony from being admitted. See Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993); Lapsley v. Xtek, Inc.,

689 F.3d 802, 809 (7th Cir. 2012). This gatekeeper function applies to all expert

testimony, not just testimony based in science. See Kumho Tire Co. v. Carmichael,

526 U.S. 137, 147-48 (1999). In performing its gatekeeping function, a court’s primary

concern is with “the validity of the methodology employed by an expert.” Manpower,

Inc. v Ins. Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013). By contrast, the “soundness

of the factual underpinnings of the expert’s analysis” is “to be determined by the trier

of fact.” Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000). “Vigorous cross-



                                            3
examination, presentation of contrary evidence, and careful instruction on the burden

of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Daubert, 509 U.S. at 596. Nevertheless, district courts have “wide latitude

in performing [their] gatekeeping function and determining both how to measure the

reliability of expert testimony and whether the testimony itself is reliable.” Lapsley,

689 F.3d at 809. The Court will apply this standard to each of Meske’s opinions.

       1.     “the shrubs could have contributed to the precariousness of the
              conditions”

       Meske concedes that she has no knowledge of the condition of the shrubs along

the southern wall of the restaurant—where Pacchetti was walking prior to falling—

at the time of Pacchetti’s accident. Furthermore, her opinion that a pedestrian would

try to avoid thorny shrubs is expressed just as matter of common sense and not the

product of any reliable method that would be helpful to the jury. Therefore, Meske is

barred from testifying that a lack of pruning of the landscaping shrubs caused

Pacchetti’s accident.

       2.     Lava rock “is porous and airy and thus easily moved around by
              water, wind, animals, people, and equipment.”

       Defendant does not object to this opinion. As a landscape architect, Meske is

qualified to testify about the qualities of landscape mulch. This information is

relevant to the case because video evidence shows the Meske stepped on the mulch

before she fell.




                                          4
      3.     Lava rock is a common mulch material, but “[i]t is important to
             maintain a consistent elevation along it surface, particularly
             along lines of travel where it can be stepped on or otherwise
             disturbed.”

      Defendant does not object to this opinion either. And similar to the previous

opinion about the qualities of lava rock mulch, Meske, as a landscape architect, is

qualified to testify about its standard application and use. Again, this information is

relevant to the case because Pacchetti stepped on the mulch before she fell.

      4.     “The mulch material in this area [where Pacchetti fell] was not
             level with the sidewalk surface. . . . causing a tripping hazard to
             pedestrian traffic traversing the area.”

      Meske concedes that she has no knowledge of the level of the mulch at the time

Pacchetti fell. Pacchetti did not measure it the day she fell, so Meske does not have

access to this information.

      To the extent Meske intends to testify that she can infer that the mulch was

several inches below the sidewalk because no mulch was kicked up onto the sidewalk

when Pacchetti fell, Meske has not identified any method or studies underlying that

opinion. As discussed, Meske can testify that lava rock mulch is light and airy. But

she has not explained how she knows that lava rock should have been kicked up by

Pacchetti’s fall other than common sense speculation that the rock was so light that

it would not have remained in place unless it was several inches below the sidewalk.

Counsel can make such an argument to the jury based on Meske’s testimony that the

rock is light, and by introducing some of the rock itself into evidence. But Meske may

not offer an opinion on that argument.




                                          5
      Moreover, even if there is some other evidence of the height of the mulch at the

time of Pacchetti’s fall, Meske has offered no method of assessing that risk or the

likelihood that it caused Pacchetti’s fall, other than her commonsense speculation.

Meske has not pointed to any study, let alone a reliable one, that would enhance a

juror’s ability to assess the risk of a difference in height between a sidewalk and

adjoining landscape mulch. Therefore, Meske may not testify to this risk or that the

height of the landscape mulch caused Pacchetti’s fall.

      5.     “people generally do not turn themselves at [right] angles” and
             walkways should provide “a triangle or curved edge at sidewalk
             intersection”

      Meske is an expert regarding principles of landscape architecture. She may

testify as to what those principles provide regarding design of sidewalks and

pathways. In other words, Meske may testify that principles of landscape

architecture provide that sidewalks should not be constructed with 90-degree turns.

      But there is nothing in Meske’s report or deposition explaining why this is a

principle of landscape architecture other than the unsupported assertion that “people

generally do not turn themselves [at] right angles.” Maybe landscape architects prefer

curves based on tradition or common sense. But neither tradition nor common sense

is a reliable method justifying expert testimony about how human beings generally

move. If there are reliable studies underlying this principle of landscape architecture,

Meske has not identified them. Therefore, Meske may not testify as to how human

beings “generally” move about.




                                           6
      6.     “This problem, and the risk it posed for pedestrian traffic, was
             foreseeable. Rounding or cutting the corner to get to the
             parking lot would be a foreseeable part of a natural pedestrian
             route.”

      Even if Meske could reliably testify regarding human tendencies of movement,

she still might not be able to testify about the potential risk of sidewalks designed

with 90-degree turns. Just because landscape architects prefer to design sidewalks in

accordance with the what they believe to be the tendencies of human movement, does

not necessarily explain the risk of a sidewalk designed with a 90-degree angle. In

other words, even if Meske had identified and explained a reliable study showing that

people do not generally turn at 90-degrees, it is not certain that such a study would

have also explained that a 90-degree turn is unreasonably dangerous. The Court finds

that neither of these two different opinions—i.e., the opinion that humans do not

generally turn at 90-degree angles, and that sidewalks with 90-degree turns are

unreasonably dangerous—are supported by Meske’s report or deposition testimony.

                                     Conclusion

      Therefore, Defendant’s motion to bar Christine Meske from testifying at trial

[30] is denied in part and granted in part.

                                                    ENTERED:


                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: April 8, 2020




                                          7
